Citation Nr: 0634921	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  01-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1971.

By letter dated in June 1999, the Regional Office (RO) 
informed the veteran that his claim for service connection 
for PTSD was denied.  He was also advised of his right to 
appeal, but a timely appeal was not received.  He 
subsequently sought to reopen his claim for service 
connection for PTSD.  By rating action dated in January 2001, 
the RO again denied service connection for PTSD.  The veteran 
appealed this determination to the Board of Veterans' Appeals 
(Board) which, in a September 2005 decision, remanded the 
case to the RO for additional development of the record.  As 
the requested action has been accomplished, the case is again 
before the Board for appellate consideration.

The Board notes that when the RO adjudicated the veteran's 
current claim for service connection for PTSD, it did not 
address whether new and material evidence had been submitted.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obliged to determine in 
the first instance whether there is new and material evidence 
to reopen the claim, regardless of the RO's action.  Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the Board 
recharacterized this matter as set forth on the cover page.

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed June 1999 determination denied service 
connection for PTSD.

2.  The evidence received since the June 1999 determination, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's determination of June 1999, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

2.  The evidence received since June 1999 is new and 
material, and the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The Board observes that a May 2004 letter addressed the VCAA.  
This letter, however, did not inform the veteran of the 
information necessary to substantiate a claim based on the 
need for the submission of new and material evidence.  The RO 
adjudicated the claim without regard to finality of the 
June1999 determination.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that the VCAA required that the VA 
must notify a claimant of the information and evidence 
necessary to reopen a claim and of the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant, in 
this case, service connection.  However, in light of the 
determination in this case that new and material evidence has 
been submitted, no prejudice to the appellant will result.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed.Cir. 2006); Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

Finality 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
that his claim for service connection for PTSD was denied in 
a letter dated in June 1999.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will separately describe the evidence that was of 
record at that time, and the evidence presented subsequently.  
The prior evidence of record is important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

The RO originally denied the veteran's claim for service 
connection for PTSD since he had failed to respond to a 
request for information concerning the alleged stressful 
event.  It is noted that at that time, a diagnosis of PTSD 
was not of record.

The additional evidence includes private and VA medical 
records, as well as the report of a VA psychiatric 
examination.  VA outpatient treatment records reflect 
diagnoses including PTSD.  During the VA psychiatric 
examination, conducted in March 2002, it was noted that while 
in service, the veteran was on a runway and a plane was 
coming in to land.  It was too low and crashed into the 
highway.  It was reported that the plane exploded and bodies 
flew everywhere.  The veteran asserted that this took place 
at Moffett Field, between January and July 1971.  The 
examiner diagnosed PTSD, and concluded that it was related to 
service.

This evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, and addresses 
a matter that was not previously established, that is, that 
the veteran currently has PTSD.  This evidence raises a 
reasonable possibility of substantiating the claim.  The 
Board finds, accordingly, that the additional evidence is new 
and material, warranting reopening of the claim for service 
connection for PTSD.




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD and, to this extent, 
the appeal is granted.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for PTSD.  In this 
regard, the Board acknowledges that the veteran's stressor 
has not been verified. 

As noted above, the veteran alleges that he witnessed a plane 
crash at Moffett Field in 1971.  There is no current evidence 
of record establishing that there was a plane crash at that 
time.  If one occurred, it would have been investigated by 
the Naval Safety Center.  The record shows that no attempt 
has been made to contact the Naval Safety Center to verify 
the claimed plane crash.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the Naval Safety 
Center, 375 A Street, Norfolk, VA  23511, 
and request that it provide any relevant 
information concerning a plane crash that 
reportedly occurred between January and 
June 1971.  If no accident occurred, the 
Naval Safety Center should so state.

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claims may 
be granted.  If any benefit sought is not 
granted, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


